 UNITED STATES POSTAL SERVICE299Glenlynn,Inc. d/b/a McDonald's Drive-In RestaurantandHotel and Restaurant Employees and Barten-ders Union LocalNo. 243,affiliated with Hotel andRestaurant Employees and Bartenders InternationalUnion,AFL-CIO. Case 14-CA-6947June 20, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn February 14, 1973, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding. Thereafter, General Counsel and Respon-dent filed exceptions and supporting briefs, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andconclusions, as modified, of the Administrative LawJudge and to adopt his recommended Order as modi-fied herein.The Administrative Law Judge found that afterJuly 1, 1972, Respondent's Altonstore manager, Ben-ton,questioned employee Klindworth about thelatter's filing of a grievance with the Union and ques-tioned him about his resurgentinterestin the Union,but concluded that Benton's remarks amounted tonothing more than innocuous inquiries free of anycoercive implication.For reasons hereinafter setforth, we find merit in the General Counsel's excep-tions to the Administrative Law Judge's conclusion.Shortly before July 1, 1972, Klindworth filed agrievancewith the Union complaining about theCompany's failure to pay him in accordance with thecontract'sovertimepay provisions. On July 1, theUnion, at a collective-bargainingmeeting,presentedthe grievance to Respondent's attorney and it wassettled in Klindworth's favor.When Klindworth reported for work later in theday, Benton, who had not been involved in the griev-ance discussions, approached Kindworth, saying,"What has gotten into you. How come you are filingthis grievance?" When Klindworth replied that he felthe had been cheated and wanted to do somethingiWe agree with the Administrative Law Judge for the reasons stated byhim that Respondent violated Sec.8(a)( I) by directing employee Klindworth"to remove his Union button or go home "about it,Bentonremarked that Klindworth shouldhave come to him first. Benton then asked, "Who doyou think is running this store, me or the Union."When Klindworth replied, "the Union," Bentonasked why Klindworth felt so strongly about theUnion. When Klindworth replied that it wasn't a localunion any more, that it had gone international andwas biggerand stronger, Benton responded that hedidn't think, based on past performance, that Klind-worth would get much out of the Union even in thefuture. Benton added that the Union was no good andhe recommended that the employees should stay outof it. Benton also said that President Embry was notgoing to sign another contract with the Union.The next day Benton asked Klindworth if he want-ed to be paid the additional overtime claimed in hisunsettled grievance.When Klindworth said that hedid, Benton paid him the money. A discussion thenensued about the Union. Benton closed the conversa-tion by saying he thought unions could be a goodthing but not this particular Union, and admonishedKlindworth that if he had any complaints in the futureto see him (Benton) first.Our disagreement with the Administrative LawJudge's conclusion stems from the timing and circum-stances of Benton's remarks to Klindworth. Benton'squestioningcame on the heels of the Union's success-ful prosecution of Kl'indworth's grievance and co-incided with the Union's campaign to resurrect em-ployee interest at the Alton store. Nor were theseremarks isolated, for, as found above, several dayslater Klindworth's wearingof a union button sudden-ly became objectionable to Respondent and Klind-worth was ordered "to remove it or go home." Al-though, as found by the Administrative Law Judge,Respondent was entitled to withdraw recognitionfrom the Union at the Alton store, Respondent wasnot entitled to interfere with employee attempts torevitalize the Union. We view Respondent's interro-gation ofKlindworth, when considered in conjunc-tion with the other unlawful conduct found by theAdministrative Law Judge, as part of a course of con-duct calculated to interfere, and which had the effectof interfering, with Klindworth's Section 7 rights. Ac-cordingly, we conclude that Benton's Interrogation ofKlindworth violated Section 8(a)(1) of the Act?2Chairman Miller dissentsfromthis finding andwouldaffirm the Admin-istrative Law Judge's conclusionsas to thisissue as well as to all the otherspresented in the case.He finds that Benton's questions likelywere promptedby curiosityas towhy Klindworthwould wantto supportthe Union or seekits help, in view of itspast historyof almost total neglect and disinterest inthe employeesand their problems, the prior writtenannouncementof disaf-fection from the Unionsigned bymostof the employeesincluding Klin-worth, and the employees' past practice of dealingdirectlywith Respondent(Continued)204 NLRB No. 45 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONOF LAWAPPENDIXSubstitute the following for Conclusion of Law 3 ofthe Administrative Law Judge's Decision."3. By interrogating employee Klindworth regard-ing his filing of a grievance through the Union and hisunion adherence and by directing him to remove hisunionbutton before he could go to work, the Respon-dent interfered with, restrained, and coerced him inthe exercise of his statutory rights in violation of Sec-tion 8(a)(1) of the Act."THE REMEDYHaving found that Respondent has engaged in cer-tain additional unfair labor practices, we shall orderthat it cease and desist therefrom and that it takecertain affirmative action designed to effectuate thepurposes and policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts the recommended Order of theAdministrative Law Judge, as modified, and herebyorders that Respondent, Glenlynn, Inc. d/b/a Mc-Donald's Drive-In Restaurant, Alton, Illinois, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, with thefollowing modifications:1.Insert the following paragraph as 1(b) of theAdministrative Law Judge's recommended Order andreletter the present paragraph (b) as (c):"(b) Interrogating in a coercive manner employeesconcerning their union activity or adherence."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.concerningtheir complaints; that, further, in view of these circumstances,Benton's remarksabout the relativeineffectivenessof the Unionas a bar-gaining representative amountedto privileged expressions of opinion in theabsenceof any threatsof reprisal against Klindworth because of his unionsympathies and Benton's assuringthat employeethat the choice of joiningor not joining theUnion was Klindworth's. Viewed from this perspective ofthe evidence,ChairmanMiller is unable to find sufficient basis for convertingBenton's noncoercive remarks from privileged expressionsof opinion pro-tectedby Sec.8(c) ofthe Actto unlawful interrogationssupposedly compris-ing part of an incipientplot byRespondent to defeat any rekindling ofemployee interestin theUnion. Unlikehis colleagues,the Chairman is un-able to discern any sinister motive or pattern in Benton'sconduct withrespect tothe exerciseby the employeesof their Sec. 7 rights merely becauseof the timing of Benton's remarks to the successful prosecution of a grievanceand the unrelated occurrenceinterferingwith Klindworth's right to wear aunion button-an incidentthat appears to havearisen fromthe Respondent'smistaken,but apparentlyhonest, belief that the continued wearing of sucha button afterthe Union's loss of representativestatuswould openlymisleadthe public intothinkingthe store still was unionized.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prohibit our employees fromwearing union buttons while working in ourdrive-in restaurant.WE WILL NOTinterrogate our employees in acoercive manner concerning their union activityor adherence.WE WILL NOTin any like or related manner in-terfere with,restrain,or coerce employees in theexercise of their right to self-organization, toform labor organizations,to join or assist HotelandRestaurantEmployees and BartendersUnion LocalNo. 243,affiliated with Hotel andRestaurant Employees and Bartenders Interna-tional Union,AFL-CIO,or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engagein concertedactivityfor the purposes of collec-tive bargaining or other mutual aid or protection,or to refrain from any and all such activities.GLENLYNN, INC. D/B/AMC DONALD'S DRIVE-INRESTAURANT(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,210 North 12th Boulevard,Room 448,St.Louis,Missouri 63101, Telephone314-622-4142.DECISIONSTATEMENT OF THE CASEPAULBISGYER,Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on October30 through November 2, 1972, in St. Louis, Missouri, on thecomplaint of the General Counsel issued on August 28, 3011972,1 as subsequently amended,and the answer of Glen-lynn, Inc.d/b/a McDonald'sDrive-In Restaurant,hereincalled the Respondent or Company.In issue are the ques-tionswhether the Respondent,inviolation of Section8(a)(5) and(1) of the National Labor Relations Act, asamended,2refused to bargain in good faith with Hotel andRestaurant Employees and Bartenders Union Local No.243, affiliated with Hotel and Restaurant Employees andBartenders International Union,AFL-CIO,herein calledthe Union,as the exclusive representative of the Company'semployees at its Alton,Illinois,drive-in restaurant, andwhether the Respondent engaged in other acts of interfer-ence,restraint,and coercion of employees violative of Sec-tion 8(a)(1) of the Act.At the close of the hearing, theparties waived oral argument but thereafter the GeneralCounsel and the Respondent filed briefs in support of theirrespective positions.1The complaint is based on a charge filed by the Union on July6, 1972,a copy of which was duly served on the Respondent by registered mail onthe same day.2 Sec. 8(a)(5) makes it an unfair labor practice for an employer"to refuseto bargain collectively with the representatives of his employees, subject tothe provisions of section 9(a) " The latter section provides that the represen-tatives selected by a majority of the employees in an appropriate unit "shallbe the exclusive representatives of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours ofemployment,or other conditions of employment. . "Sec. 8(a)(l) of the Act prohibits an employer"to interfere with,restrain,or coerce employees in the exercise of the rights guaranteed in section 7."Insofar as pertinent,Sec 7 provides that "[elmployees shall have the right toself-organization,to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection...."7Prior to the hearing,the Respondent served on the Regional Director forRegion 14a subpoena duces lecumdated October 19,1972, requiring him toproduce at the trial scheduled to open on October 30, 1972,certain docu-ments described as employee petitions which had previously been submittedin Case 14-UD-65.In addition,by letter dated October 19, 1972,the Re-spondent,pursuant to Sec102.117(c)of the Board's Rules and Regulations,Series 8, as amended, requested the Board to direct the Regional Director toprovide the Respondent'sattorneys with an opportunity"to inspect andcopy" the documents described in the abovesubpoenaducestecum,uponwhich it assertedly relied,in part,in questioning the Union's majority status,one of the issues in the present case On October27, 1972,the Board grantedthe Respondent's request,stating that the "[d]ocuments will be made avail-able for inspection and copying at hearing scheduled for Oct.30, 1972 " Atthe hearing,the General Counsel's attorney,however, declined to complywith the Board'sOctober 27 directive and urged,instead,the revocation ofthesubpoena ducestecum on the ground that the documents in question were"immaterial and irrelevant to any issue...in the case and under anycircumstances such material is not subject to being subpoened " I found nomerit in the General Counsel's position and ordered compliance with theBoard's directive,reserving ruling on the admissibility of those documentsif and when the Respondent offered them in evidence.Consistent with theBoard's directive, and in view of the fact that the requested documentsrelated to an issue involved in this case, the General Counsel's petition torevoke thesubpoena ducestecum was denied.The General Counsel's attorneythereupon made the requested documents available to the Respondent. Laterin the hearing, the Respondent offered in evidence certain documents asResp.Exh. 11, 12,and 14.The record is not clear which of these exhibits camefrom the Regions's files. These documents were received in evidence over theobjection of the General Counsel and the Union as relevant to theRespondent's defense that it had a reasonable basis for doubting the Union'smajority status.The General Counsel then took an interim appeal to theBoard.On November13, 1972,the Board issued an order denying the appeal"without prejudice to raising the issue before the Board following the deci-sion of the Administrative Law Judge."In its brief to the Administrative LawJudge,the General Counsel requests the Administrative Law Judge to recon-sider his above rulings denying the petition to revokethe subpoena ducestecumand receiving the indicated exhibits in evidence.As no convincingUpon the entire record,4 and from my observation of thedemeanor of the witnesses,and with dueconsiderationbeing givento the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONSITHEBUSINESSOF THE RESPONDENTThe Respondent, an Illinois corporation with its principaloffice inWood River, Illinois, operates a McDonald'sDrive-In Restaurant at 2400 Beltline, Alton, Illinois, whereit is engaged in the retail sale and distribution of food andbeverages. This restaurant is referred to herein as the Altonstore. Another Illinois corporation, Alton Road Wood Riv-er, Inc.,with the same principal office, maintains a Mc-Donald's Drive-In Restaurant at 57 Edwardsville Road,East Alton, Illinois, where it is engaged in an identical oper-ation. This restaurant is referred to herein as the East Altonstore. The complaint alleges, and the Respondent admits,that at all material times both restaurants have been affiliat-ed businesses with common ownership and labor policy andconstitutea single-integrated enterprise. In the regularcourse and conduct of their business, the Respondent andAlton Road Wood River, Inc., annually sell and distributegoods valued in excess of $500,000, and purchase goodsvalued in excess of $50,000, which are directly transportedto their establishments from sources outside the State.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe evidence establishes that the Union is an organiza-tion which admits to membership employees employed inthe food, beverage, and lodging industry. It also appearsthat the Union exists for the purpose of negotiating collec-tive-bargaining agreements with the employers of these em-ployees covering terms and conditions of employment andfor the purpose of dealing with their employers concerningtheirgrievances.Accordingly, I find, contrary to thereason was presented for reversing those rulings, the request is denied. More-over,as shown in this Decision, I have considered these documents as partof the total picture in making my ultimate findings below° The motions of the General Counsel and the Respondent made after theclose of the hearing to correct the transcript of testimony are granted withrespect to the items to which no objections have been taken. As for theGeneral Counsel's other proposed changes which are challenged by the Re-spondent, I only find merit in the proposed insertion of "not" after the word"have" in 119, p. 77 The insertion accurately reflects the true import of myremarks that,although I may issuea subpoena duces tecumupon theRespondent's application, as I am required to do, it does notmeanthat I haveprejudged the Respondent's entitlement to the requested documents whenthe issue is raised on a petition to revoke thesubpoena ducestecum.RegardingtheGeneral Counsel's proposed changes on I 10, p 140, 1 accept theRespondent's proposal which sufficiently clarifies the testimony and I there-fore deny the General Counsel's requested insertion "to get an agreement"With respect to the General Counsel's other proposed changes which arecontested (p. 314,1 12, 14, and 15, and p 379, 1. 6), 1 find it unnecessary toresolve the dispute as whatever disposition is made will not affect my ultimatefindings and conclusions In sum, the transcript of testimony is hereby cor-rected as indicated on Appendix B [omitted from publication] attached tothisDecision 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's contention, that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act. Thefact that the Union might have been neglectful in policingits bargaining contract with the Respondent or the fact thata trustee was appointed on June 27, 1972, pursuant to theInternational constitution to administer the Union's affairsdoes not impair the Union's status as a labor organizationunder the statutory definition.111THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe Respondent is charged with unlawfully refusing tobargain with the Union, as the exclusive representative ofthe Company's employees at its Alton store. As will be fullydiscussed below, the Respondent questioned the Union'smajority status before and during contract renewal negotia-tions which encompassed the employees at both the Altonand East Alton stores.' It is the Respondent's position thatno 8(a)(5) finding can be made for three reasons. The firstis that the alleged Alton store unit is not the appropriatebargaining unit as the only established unit comprised theemployees of the Alton and East Alton stores. Secondly, noproof was adduced that the Union represented a majorityof the Alton store employees or that it was entitled to apresumption of majority status which normally attaches toan established contractual bargaining relationship. Lastly,the Respondent, in any event, withdrew recognition becauseithad a reasonably grounded, good-faith doubt that theUnion represented a majority of the Alton employees. Inaddition to the refusal to bargain, the Respondent ischarged with independent violations of Section 8(a)(1) ofthe Act consisting of interrogation of employee BradleyKlindworth; efforts to dissuade him from supporting theUnion or utilizing the Union to pursue his grievances; ad-justing a grievance directly with him; forcing him to removehis union button he was wearing at work; and dealing withthe employees as a group in disregard of the Union withrespect to working conditions. We turn to the evidence.B. The EvidenceEast Alton store. Both establishments primarily employhigh school and college students.The East Alton store was opened in January 1969, atwhich time Embry signed a collective-bargaining agreementwith the Union for the employees there employed. The sec-ond and only other contract covering the East Alton storeemployees was executed on July 1, 1969, for a term expiringon July 1, 1972, with provision for yearly automatic renew-als in the absence of a 60-day notice of termination or adesire to modify the contract. This agreement contained aunion-security clause.The Alton store was opened on April 14, 1970. At orabout that time, Embry asked James Robertson, theUnion's then president, whether the East Alton contractwould apply to the Alton store. When informed that a sepa-rate contract was necessary, Embry on April 15, 1970,signed a contract identical to the East Alton one, withoutany change even in the July 1, 1969-July 1, 1972, term.' Atthe formal grand opening celebration of the Alton store onApril 25, 1970, the Union presented the Respondent with ahouse card to be displayed in the Alton store to publicizethat it was a union restaurant.8There is undisputed evidence that the Union neglected topolice its Alton and East Alton contracts or otherwise toservice the employees until the closing days of the contracts.The net effect of the Union's indifference was that Embryignored at both restaurants the agreed-upon terms and con-ditions of employment, such as those relating to wage rates,classifications,meals, uniforms, holidays, job duties, andsupervisory performance of rank-and-file work and, in theirstead, unilaterally imposed his own working conditions.Whatever grievances or complaints employees had theythemselves discussed directly with management. It was onlyduring the last month of the contract term that the Unionfor the first time submitted written grievances on behalf ofseveral employees. Underscoring the Union's disinterest inrepresenting the employees is the fact that it never evenattempted to enforce the contractual union-security provi-sions which made membership a condition of employment.Indeed, it appears that it was only when the contracts wereapproaching their expiration date that the Union made anyeffort to bring employees into its organization. It further1.BargaininghistoryAs indicated above, the Alton and East Alton stores areaffiliatedbusinesses,although separately incorporated.They are under the control of David Embry, the presidentof both corporations, who owns all the stock in the Respon-dent and 60 percent of the stock in the other.6 These stores,which are located 3 or 4 miles from each other, have acommon labor policy formulated and administered by Em-bry. Under Embry is Jim Burns who oversees the manage-ment of the Alton and East Alton stores. Bill Benton is themanager of the Alton store while Keith Hering manages the5Although the Unionalso claims bargainingrightsfor the EastAlton storeemployees,the complaintdoes not allegean unlawful refusal to bargain withresbpect to those employees.Embryalso has aninterest, and holds an office,in six othercorporationswhich operate McDonald's Drive-In Restaurants not involvedin this case7 i credit the testimony of Robertson and Joe A McNutt, the Union'sformerbusiness agent, that a separate contract was signed covering the Altonemployees Embry testified that he did not think that he had signed a separateAlton contract but that he simply agreed to extend the East Alton contractto the Alton store However, the Alton contract admittedly containedEmbry's signature and I am not convinced that this doucment was signed byhim inblank a year before when the East Alton contract was executed, asEmbry testifiedMoreover, as later shown, Embry sent the Unionseparatecontract termination notices indicating the existence of separate contracts foreach store. In addition, Embry's pretrial affidavit also suggests that he hadsigneda separate Alton contract.The Respondent was not permitted to litigate the question of the Union'smajorityat thetime the Alton and East Alton contracts were executed, inorderto establishthat no presumption of majority status should attach Sec.10(b) of the Act, which provides that "no complaint shall issue based uponany unfair labor practice occurring more than six months prior to the filingof thecharge with the Board," bars any attack on the Union's initial recogni-tionBarrington Plaza and Tragniew, Inc,185 NLRB 962;Dayton Motels, Incd/b/a Holiday Inn of Dayton,192 NLRB 674.8The Union customarily furnishes a union house card to an employer withwhom it has a bargaining contract in fact, the contract has a provisiondealing with the subject. 303appears that the few employee-members the Union hadduring its incumbency were those the Respondent had cho-sen to solicit and subject to an initiation fee and dues check-off,although the contracts contained no checkoffprovision.9 Also of significance is the fact that Embry madecontributions to the health and welfare fund for only thoseemployees he designated and not for all the eligible employ-ees, as he was contractually obligated to do. While theUnion requested on several occasions that contributions bemade for a greater number of employees, Embry continuedto do as he pleased, without the Union taking any measuresto vindicate the employees' contractual rights.2.Alton store employees' dissatisfactionwith the Union; the efforts to compel themto become members 10It appears that during the first week of April 1972 11 few,if any, employees at the Alton store were members of theUnion.12 At or about that time, the then business agent, JoeA. McNutt, and another representative, William L. Dicker-son, visited this store and requested Company PresidentEmbry to sign up the employees for the Union and left asupply of membership applications for such purpose. Em-bry stated that he would try to induce the employees to join.As the union representatives were leaving, Bill Benton, theAlton store manager, called Embry aside and told him thathe had information that most of the employees did not wantto join the Union. Embry thereupon conveyedBenton'sinformation to the union representatives who simply re-sponded that the employees were required to become mem-bers or be fired. Embry then handed the membershipapplication forms to Benton who expressed doubt that hecould persuade all the employees to become members.During the April 5 to 10 period, Benton advised employ-ees that they were required to join the Union 'and to fill outand sign membership applications which were available onhis desk. As a result of these efforts, of the 28 employeesthen in the Company's employ at the Alton store,13 8 com-pleted membership applications to which they affixed theirsignatures, while 6 filled out their applications but refusedto sign thembecausethey were opposed to the Union andobjected to joining it. 14 Benton was able to identify some9 RespExhs.19 and20 show that a small minority of the employees at theAlton and East Altonstores duringeach payroll period from April 3, 1970,to July 8, 1972, had their dues deductedand remitted to theUnion Althoughthe numberof employees subject to a dues checkoff does not necessarilyestablish the extent of union membership, the circumstancesof the Union'sindifferenceto employeeinterests andits contract rights stronglysuggest theprobabilitythat only the employees solicited by the Respondent and placedon checkoff were members.At least,no persuasiveevidenceto thecontrarywas forthcoming.10As the refusal-to-bargainallegationsrelate only to the Alton store em-ployees,it is unnecessaryto discussthe EastAlton store employees'dissatis-faction withthe Union's representation and the attempts to force them to jointhat organization.11All dates refer to 1972unless otherwiseindicated.12TheRespondent's recordsshowthat noneof the28 employees on theAlton payrollfor the periodending April 1, 1972, washaving his dueschecked off although during previouspayroll periodsthere were dues deduc-tions for a small number.13Company records show that for the various payroll periods from AprilIthrough July 2, 1972, the Alton store employed 28 or 29 employeesnine employees, although there were others, who voicedtheir displeasure with the Union when solicited or on otheroccasions in April and May. Several of these employeesengaged him in more than one conversation in which theyrepeated their antiunion views. Thus, Benton quoted em-ployees as making the following statements to him: AllenHalliday told him that he, like most other employees, wasagainst joining the Union. Jeff Rister said, in effect, that itwas not fair that he had to join the Union when he didn'twant to. Ramona Romain stated that she didn't like theUnion and resented that it was taking her money withoutdoing anything for her. Leah Clark called the Union a de-rogatoryname.John Dewey's remarks were of the samegeneral tenor as those of the other employees that he didn'tthink that the Union was fair to take dues out of his wagesdespite the fact that he had not signed a membership appli-cation. Shawn Hanlon and his brother, Cullen, told Bentonthat they didn't like the Union which did nothing for thembut take their dues. Jeff Northway stated that the Unionwas not doing anything for him except taking his money.Dana Freeman and Mary Longbottom objected that theywere required to join the Union they did not want.Similar views were expressed by employees to DennisKellim, an assistant manager, whom Benton requested tospeak to employees on his shift about filling out member-ship applications. According to Kellim's uncontradictedtestimony, in April and May, he had conversations with 15to 20 employees,15 some of whom he identified, whereinthey indicated, in substance, that they were dissatisfied withthe Union; the Union did nothing for them; they did notwant to belong to it; and they wanted to see it ousted fromthe store. Kellim also testified that he conveyed this infor-mation to his superiors.On or about April 12, Embry personally delivered theabove-mentioned eight signed and six unsigned member-ship applications to Nancy Sarhage, the Union's then secre-tary-treasurer.16 He informed Sarhage that those were theonly applications he was able to secure from the employeesand that he would not deduct dues from theirwages unlessshe furnished him with a list of employees whose dues hewas authorized to deduct. Accordingly, on April 12, Sar-hage sent the Respondent a letter in which she set forth thenames of14 employees "who have made application andwhom you are to collect initiation fees from." This list in-cluded the names of the six employees who had deliberatelyrefused to sign their applications because of their oppositionto the Union. The other eight were obviously those who hadsigned their membership applications. 17 The evidence dis-closes that several of these employees at various timesvoiced their opposition to the Union. Indeed, all except one(Piening)later signedthe first employee petition and all buttwo (Piening and Beckman) signed the second petition,which will be discussed below. On April 17, following re-14The six employeeswereAllen Halliday,Dana Freeman,John Dewey,Shawn Hanlon, Leah Clark, and Brian Tungett who, however,printed hisname.15 Several of these employees were the same ones to whom Benton hadspoken"At present,Sarhage occupies the position of accounting secretary underTrustee Hudson17They were Cullen Hanlon, Julre Ervin, Karen Short, Mike Beckman,Mary Longbottom, Brad Klindworth, August Piening, and Jeff Rister 304DECISIONSOF NATIONALLABOR RELATIONS BOARDceipt of the Union's letter, the Respondent deducted thefirst installment of the initiation fee of $5 from the wagesof the listed employees and of another employee, RamonaRomain, whom the Respondent added to the list. Thesesums were remitted to the Union.18There is evidence that the deductions caused resentmentamong a number of employees. Two of them, Halliday andRister, went to the Union and angrily protested to Sarhagethat they were being forced to pay initiation fees and duesto the Union against their will. Halliday and Rister thenreturned to the store where they reported the union hallepisode to Manager Benton and Assitant Manager Kandler.Probably the same day, Sarhage andBusinessAgent Mc-Nutt visited the Alton store to complain about the conductof Halliday and Rister. As Sarhage was unable to identifythese employees, she asked Kandler whether he knew whothey were and demanded their discharge. Kandler deniedknowing who the asserted offenders were.Upon being apprised of the union representatives' pres-ence at the Alton store, Embry promptly went there arrivingat or about the same time as Union President Robertsondid. In the ensuing conversation, Embry was told of theunion hall incident in which the two employees were alleg-edly abusive in demanding the return of the moneys thathad been deducted from their wages. Sarhage insisted uponan apology from these employees or that they be fired. Afterthe union representatives' departure, Embry summonedHalliday and Rister, whom he had learned were the individ-uals involved, and related the conversation he had had withthe union representatives. Halliday denied that he or Risterwere abusive, asserting that the Union had no right to col-lect dues from him since he had not even signed a member-ship application. He further remarked that other employeeswere also angry that they, too, were being required to paydues. In response to Embry's comment that the union repre-sentatives wanted them to apologize, Halliday answeredwith an unequivocal no, regardless how badly he needed hisjob. The conversation ended with Embry dropping the mat-ter.3.The employee petitions and theunion deauthorization proceedingManifestly displeased with the Union and the fact thatthey were required to join it,Altonstore employees Halli-day,19 Freeman,and Shawn Hanlon in the latter part ofApril drew up a petition on the Respondent's letterhead andposted it on the store's bulletin board for 3 or 4 days foremployees to sign.The petition stated that"We, the under-signed employees of McDonald's restaurant. . .in Alton... do hereby withdraw from the Hotel and RestaurantEmployees Union of theAFL-CIO."While the signed peti-tion was on the bulletin board it was observed by Embryand Benton 20 When the petition was taken down it had 21employee signatures and was mailed to the Board's Region-alOffice in St. Louis where it was received on April 25.Shortly thereafter, a Board agent telephoned Halliday toascertain the purpose of the petition. Halliday answeredthat a majority of the employees did not want the Union.At the suggestion of the Board agent, Halliday and twoother employees, Rister and Dewey, appeared at the Re-gional Office on April 27. In an interview by another Boardagent, Halliday stated that the employees wanted to with-draw from the Union which had done nothing for them;they had not seen the business agent during the entire peri-od the Union represented them; the employees were takingtheir gripes directly to management from whom they weregetting a better deal; and they could do a lot better withoutthe Union. The Board agent then explained that there weretwo types of proceedings-one, a deauthorization proceed-ing where an election would be held to determine whetherto delete the union-security provision from the existing bar-gaining contract, and, the other, a decertification proceed-ingwhere the election would determine whether toeliminate the Union altogether.21 The upshot of this meetingwas that the three employees agreed to proceed with a deau-thonzation election. To support a formal UD petition, theBoard agent furnished the group with the language for asecond document to be signed and dated by the Alton storeemployees, commenting that the first employee petition wasdefective because the signatures were undated.The second document was subsequently drafted with thefollowing suggested language: "The undersigned employeesof-[the Company's Alton store] hereby request an electionbe held-to rescind the authority of-[the Union] to re-quire, under the current agreement, union membership ofemployees as a condition of employment." The documentwas posted on the bulletin board on Friday evening, April28, and remained there until May 1 when Halliday removedit.On the latter date, Halliday and Rister brought the docu-ment, which contained 18 employee signatures, to the Re-gionalOfficewhereHalliday filed a formal petitionrequesting the withdrawal of union-shop authority (Case14-UD-65). At this time, the Respondent had alreadyserved on the Union a 60-day notice for terminating theirbargaining contract.When the Union received a copy of the UD petition inthe mails, Secretary-Treasurer Sarhage telephoned Embryand told him to put a stop to it and fire the individualresponsible for filing the petition. In reply Embry stated thathe was unaware of the UD petition and declined her dis-charge request.In the early part of May, International Organizer RobertHudson, who later became trustee of the Union, visitedHalliday at his home. In the course of their conversation inwhich Hudson tried to persuade Halliday to have the em-ployees file a grievance against the Company, Halliday crit-icized the Union for its lack of interest in the employees18The Respondent included in the remittance $10.25 as a contribution tothe health and welfare fund for Ramona Romam's account She, too, latersigned the employee petitions discussed below19Halliday testified that he told management that his major complaintagainst the Union was being forced to join it.20 Assistant Manager Kellim credibly testified that he, too, saw the signedpetition on the bulletin board and discussed it wth Benton In addition, hecredibly testified that he discussed the employee petition on more than oneoccasionwith Halliday who stated that he was opposed to the Union andwantedto get it out of the store and that he was supported 100 percent bythe employees2i In oneof his conversations with Benton, Halliday explained the differ-encebetween deauthorization and decertification elections, which he hadlearned fromthe Board agent 305until the employees started their antiunion activities.Halli-day also pointed out that the employees did not even knowwho Business Agent McNutt was before these events, thatthey were disillusioned with the Union, and that he (Halli-day) was notinterested in joining the organization.Towardthe end of May, Halliday told Assistant Store ManagerKandler that the employees were still strong in their standagainst the Union.On May 11,a conference was held at the Board's Region-al Office to consider the UD petition. The Union was repre-sented by Robertson, McNutt, Sarhage, and AttorneyCook. Embry and Attorney Roach represented the Respon-dent and employee Rister substituted for Petitioner Halli-day. Although the UD petition involved only the Altonstore, the Respondent produced commerce data for boththe Alton and East Alton stores. On the basis of commonownership and labor policy and other factors showing thatboth stores constituted a single-integrated enterprise, whichisalso conceded in the present unfair labor practice pro-ceeding, jurisdiction was asserted in the UD case. This ledto a discussion of the appropriate unit. Upon being showna list of employees at both stores,22 which the Company hadproduced, Robertson and McNutt remarked that the Unioncould not possibly win an election. Sarhage thereupon cau-tioned them to shut up. As the parties were unable to agreeon a consent election,the Board agent announced that theunit question would be subsequently resolved and the con-ference was closed.On May 15, the Regional Director issued an order direct-ing an election in which he found no question of representa-tion existedand directedthat an electionbe conductedamong the Alton store employees on June 1 "to determinewhether or not they wish to withdraw the authority of theUnion to require under its agreement with the Employerthat membership in the Union be a condition of employ-ment." After the issuance of this order, the Union maileda letter dated May 18 to the Alton store employees, whichread, as follows:As you know the National LaborRelations Boardhas scheduled an election on June 1, 1972. If a majorityof the employees vote YES in this election, then theUnion Security Clause in our Union's Agreement withMcDonald willno longer be enforceable.Under theUnion Security Clause each employee is required tojoin the Union by the 31st. day of his employment.If the Union Shop Clause is voted out (that is if amajority of the employeesvote"Yes"), we doubt that weshall any longer be the representative of the majority of theemployees. Under those circumstances we will not contin-ueasthe bargaining representative of employees at thisrestaurant when our contract expires on June 30. We shallnot endeavor to negotiate a new contract under those cir-cumstances.We hope that you will show your support for the22During the consideration of the unit problem,Company AttorneyRoach submitted a contract signed by Embry and McNutt, as the onlycontract the parties ever signed which assertedly covered both stores TheUniun presented a contract for the Alton store which was signed by Embryand Robertson.As indicated earlier in this Decision,Ihave found there wereseparate contracts for each store.Union by not voting YES. We believe that it is self-evident that the Union Shop Clause, requiring ev-eryone to support Union representation is most fair toall.As you know, a Union is only as strongas its mem-bers. If the members pay their dues, come tomeetings,and participate in contract negotiations, and work toimprove the wages, fringe benefits, and working condi-tions;then we will have a strong Union, and we canachieve theresultsthat we seek. On the other hand, ifthe attitude is-"let the other guy do it"-then neitherthe Union or the employees will be able to achieve verymuch.This election is really a "key" vote in determiningwhether you want a Union or whether you want to fightfor your wages, benefits and working conditions on anindividual basis. If you vote YES, the Union will under-stand that you don't want a Union to represent you.[Em-phasis supplied.]Within the next day or two, Embry noticed the Union'sletter posted on the bulletin board. He immediately madea copy which he gave to his attorney, Roach, who advisedhim that the net effect of the Union's letter was to notify theemployees that it was viewing the scheduled deauthoriza-tion election as a decertification vote to determine whetheror not they desired union representation.A few days before the scheduled June 1 election, Embrywent to the Union's office at Sarhage's invitation, to meetInternationalOrganizer Hudson. In the ensuing conversa-tion Hudson accused Embry of being involved in the insti-tution of the UD proceeding. Although Embry denied theaccusation, Hudson warned that he would never let Embryget away with it and alluded to the Union's financial re-sources which he could use to break all Embry's stores.Embry then stated that, while he thought that the Unionenjoyed support of a majority of the employm when hesigned the first bargaining contract, he doubted that theUnion commanded such support any longer. For this rea-son, Embry added, he would not enter into another contractwith the Union unless he had assurance of the Union'smajority status. 3On May 31, the Regional Director sent telegrams to theparties notifying them that the scheduled June I electionwas postponed "indefinitely pending investigation and dis-position of unfair labor practice charge filed in Case 14-CA-6877." This charge, which the Union filed on May 30against the Respondent, alleged the Respondent's unlawfulinvolvement in the UD petition. On July 12, the Regional23 The foregoing findings concerningthe Embry-Hudson conversation arebased on the testimonyof Embry whoimpressed me as having a betterrecollection of that event Hudson admitted that he charged Embry withsupervisory involvement in the UD procedure and thathe mentioned theUnion's huge defense fund Although Hudson made no reference in histestimonyto Embry'sremarkabout the Union's lack of majority,he quotedEmbry as saying that he intended to get rid of the Unioneach of hisestablishmentswhen the applicable contracts expired I seriously o bt thatEmbry would be as blunt as Hudson's testimony indicates Rather,it appearsto me that, in view of Embry's knowledge of the employees' disenchantmentwith the Union, Embry would express his reservations about the Union'smajoritystatus and refuse to negotiate another contract with the Unionunless his doubt was resolved Indeed, according to Hudson's testimony, heasked Embry on this occasion for permission to set up a table in each storefor the purpose of soliciting employees to join the Union and Embry repliedthat he had no objection but would check it out. 306DECISIONS OFNATIONALLABOR RELATIONS BOARDDirector declined to issue a complaint on the ground thatthere was insufficient evidence to support the charge.In the meantime, on June 2 or 3, Hudson and other unionrepresentatives conferred with Embry and Jack Davis, aMcDonald official, at Embry's office. Noting that he nor-mally enters a situation after matters become pretty wellmessed up, Hudson proposed that the parties forget abouta contract for the Alton store for a couple of years and thatthey negotiatea newcontract for the East Alton store. Thisproposition was not acceptable to Embry, who reiterated hisdoubt of the Union's majority status and demanded anelection wherein the Union could demonstrate its majoritysupport before he would sign another contract. Hudsonreplied that he was uncertain whether he could furnishproof of majority?The UD election was never held because on July 1 theparties' union-security contract had expired. For this rea-son, the Regional Director on August 4 issued an ordervacating his orderdirecting an election and dismissing thepetition without prejudice.4.Contract renewal negotiations; withdrawalof union recognitionOn April 27, pursuant to the terms of the respective expir-ing contracts covering the Alton and East Alton stores,Embry,as presidentsent the Unionseparate60-day noticesterminating the applicable contract. Thereafter, from June9 through July 1 six bargaining sessions were held betweenthe parties in the office of Attorney Roach who representedthe Company in the negotiations. 5 Jack Davis also attend-ed at least the last three meetings on behalf of the Company.Representing the Union at one or more meetings were Hud-son, Sarhage, McNutt, and Dickerson. It is undisputed thatthe negotiations related to both stores whose expiring con-tracts were identical.At the June 9 meeting, the grievance of one or two em-ployees were first considered. The Union then submitted itscontract proposal for both stores consisting of proposedchanges in, and additions to, the existing contracts,26 whichthe Union proceeded to explain. The Respondent, there-upon, requested the elimination of the exclusive recognitionclause embodied in the expiring contracts because of itsasserted doubt that the Union represented a majority of the24 The findings regarding this conversationreflect Emby's uncontracdictedand creditedtestimony. The onlything that Hudson could recall was that onthis occasion he also requested permission to solicit employees at the storeAlthoughother union representatives were present during this conversation,no one furnished testimony concerning thisepisode25As thereis no questionthatthe negotiationsinvolved both stores, refer-ence to theCompany inthis section of the Decision means the Respondentand Alton Wood River,Inc, the owner of the East Alton storeDuring theperiod of these negotiations, Roachalso engaged in separate negotiationswith the Union on behalf of other employers, suchas Burger Chef26 Roachtestifiedthat atthismeeting,he indicated that the Companywanted a singlecontract to cover bothstores and that theUnion did notmake any response.Hudson testified that he did not recall any discussionregarding the subject.In view of the unit problem that was presented in theUD proceedingand the disagreement between the Union and the Respon-dent whether the partieshad previouslyexecuted one or two contracts, it isvery probablethat lRoach raised thesubjectand I accordingly credit histestimony. Of course, his testimony doesnot establish that agreement wasactuallyreached with respect to that matter.employees n Roach indicated that the Respondent wouldwithhold recognition until the Union established its majori-ty status in the postponed UD election which,as shownabove, the Respondent viewed as tantamount to a decertifi-cation election to determine whether or not the employeesdesired union representation.28 The meeting ended withRoach agreeing to present the Company's proposals in writ-ten form.The next day (June 10) the partiesmet again.As prom-ised, Roach submitted to the Union the Company's writtenproposals which provided, among other things,29 for theelimination of the exclusive recognition and union-securityclauses embodied in the expiring contracts. Apart from afurther consideration of the grievances discussed at the June9 meeting, there is no evidence that other contractmattersof significance were discussed on this occasion.The question of union recognition was a criticalissue inthe discussions at the third bargaining session held on June14.However, the Respondent could not be persuaded torecede from its determination to withhold recognition be-cause it doubted the Union's majority status. For the samereason, the Respondent rejected the Union's demand thatthe union-security provision be retained with a change inthe grace period of 30 days to 31 days. When the Unionraised the question of contributions to the health and wel-fare fund, Roach stated that he couldnot agreeto such aprovision at that time because the Company had neversigned the trust agreement. Other matters were also dis-cussed, such as, the grievance-arbitration procedure, post-ing of work schedules, seniority, sick leave, and theappointment of a steward. Tentativeagreementwas reachedon some inconsequential items 30At the following two meetings on June 26 and 29, noprogress was made on the unresolved recognition problem.The Unioninsistedthatitwas entitledto recognition byreason ofits contract while the Company adhered to itsrepeatedly asserted doubt of the Union's majoritystatus.However, the Respondent continued to bargain with respectto various items in dispute. Explaining at the June 29 meet-ing why he was still negotiating in the faceof its refusal togrant exclusive recognition, Roach stated that he was awarethat the Union did represent some employees. 1 At the hear-ing, Roach added another reason during hiscross-examina-tionthat he wanted to dispose of as many bargaining issues27Roachtestified that the withdrawalof recognition was based on infor-mation theCompany had which indicated that the Uniondid not representa majority of the employees. Among other things, hereferred tothe fact thatfew employees were having their dues checked off; the expressions of em-ployee dissatisfactionwith the Union, the employeepetitions and the thenpending UDproceeding, the Unior's May18 letter to the employees,quotedabove,the filing ofthe unfair labor practicecharge, which was ultimatelydismissed, to block an election, and the Union's lack of confidence in itsability to demonstratemajority support28Whetheror not the Respondent's view was correct, the UDelectionwouldat least,demonstratethe Union's majoritystatus if it won, althoughif it lost, the election results mightnot necessarilyestablishthe contrary.29 Included in the Company's proposal were provisions for the modifica-non of the grievance-arbitrationprocedure, the elimination of health andwelfare benefits, and the right to submit additional changes, additions, anddeletions.30 At this meeting, grievancesof two other employeeswere presented bythe Union.J1Roach alsotestifiedthat he knew thatthe Union'sefforts to sign up moreemployees were unsuccessful. 307as possible and thereby minimize the amount of retroactivepay the Respondent might be obliged to pay should theUnion achieve recognition by proving its majority status inthe election or by other means. At the June 26 meeting, twonew grievances were also filed by the Union on behalf ofAlton employees Klindworthand Romain.Klindworth'sgrievance subsequently became the subject of an alleged8(a)(1) violation later discussed.The final bargainingsession washeld on July 1 where theUnion's demand for exclusive recognition,as well as unionsecurity, met with the same adamant resistance by the Com-pany. As a result, Hudson asked Roach, whether he wouldgrant recognition if the Union showed it represented a ma-jority of the employees. Roach answered that "it wouldmaterially affect out thinking because up to that time wehad no indication that they did." Probably, at this point,Roach alluded to the postponed UD election as a means ofdemonstrating the Union'smajority status 32 He, however,reminded the union representatives that, apart from recog-nition,a number of bargaining issues were still open whichwould have to be resolved before a contract could be con-cluded. At this meeting, the Klindworth grievance was alsodiscussed in depth and the part concerned with sixth andseventh dayovertimepay was adjusted.33 The Union re-quested that the money due Klindworth be paid by July 6.34No further bargaining meetings have been scheduledsinceJuly 1, which was the expiration date of the contracts,despite the Union's requests made to Roach for a resump-tion of negotiations.Although the Union didnot pursue itsrequests with the law firm which subsequently succeededRoach as the Company's attorneys, it is perfectly clear thatthe Respondent has shown no disposition to meet with theUnion. On July 6, the unfair labor practice charge in thiscase was filed.5.The Klindworth-Benton conversationsAs indicated above, Klindworth's grievance concerningovertime pay was settled at the July 1 bargaining meeting.When he reported for work at the Alton store later in theday, he and Manager Benton engaged in a conversation.Benton asked Klindworth why he had filed this grievance.When Klindworth answered that he was cheated,Bentonstated that he should have home to him first with his griev-ance. Benton then asked Klindworth who did he think wasrunning the store,Benton or the Union.Klindworth repliedthat it was the Union to a certain extent and,not unexpect-edly, Benton disagreed. Benton, thereupon inquired whyKlindworth felt so strongly about the Union.35 Klindworthreplied that "it had gone international and that it was biggerand stronger."Benton differed with him and commented32 It appears that the question of unit and the East Alton store probablycame upin the discussionof the UD proceeding.33 The unresolved portion ofthe grievanceinvolved therateof pay Khnd-worthshould receive whenhe worked the grill.34 The foregoingfindings relatingto the JulyImeeting arebased on thoseparts of the testimony of Roach, Hudson, and Dickerson which I find reliableand credible35 It appears that during the preceding months Klmdworth had been crit-ical of the Union and had signed the employee antiunion petitions previouslydiscussedthat the Union was a weak organization whose negativeperformance for the past 3 years showed that the employeeshad nothing to gain by joining it. However, he added thatitwas Klindworth's choice whether or not to join. At onepoint in the conversation, Benton told Klindworth thatPresident Embry would not sign another contract with theUnion, remarking that the first contract was signed underthreat of a picket line and that the contract was in violationof law.The next day, which was after the contract had expired,Benton asked Klindworth whether he wanted to be paid themoney claimed in his grievance. Klindworth answered thatitwould be silly for him not to accept it and Benton there-upon gave him $23.80.36 Benton then told Klindworth thatif he had any complaints in the future to speak to him first 37and concluded his remarks with the observation that it washis experience that a union could be a good thing but notthe one involved herein.6.The Respondent's order to Klindworth toremove his union buttonKlindworth started to wear a small union button in theAlton store the last week in June. The button, which wasapproximately three-quarters of an inch in diameter, borethe initialsR.H.E. (Restaurant Hotel Employees). Duringthe first week in July about noontime, Manager Bentonordered Klindworth to remove the button. Other employeeswere working in the area at thattime.In reply toKlindworth's question why he was required to remove hisbutton, Benton stated that since the bargaining contract hadexpired'38 the wearing of the button would mislead the pub-lic into believing that the store was a union establishment.39Klindworth obeyed the order. After leaving the store duringa break in his workday, Klindworth returned at 5 p.m.,wearing his union button again. Upon noticing the button,AssistantManager Kellim directed Klindworth to removeit or go home. Klindworth refused to take off his button andwas sent home. Kellim, in answer to Klindworth's question,told him that he was not fired and that he was to return towork on his next scheduled date. Klindworth retorted thatwhen he returned he would probably be wearing his button.To this remark, Kellim commented that he would probablybe sent homeagain.Klindworth thereupon left and visited36 As found above, the Union at the July 1 negotiationmeeting requestedthat Klindworth be paid by July 637 Thereis no question that duringthe Union's incumbency untilabout thelast monthof the contract term employees customarilypresented their griev-ancesdirectlyto management,without theintercessionof the Union.38 Bentoncrediblytestified,without contradiction, that he observed sever-al employees wearingunion buttons in the storebeginningaboutthe middleof May. There is noevidencethat any employee was orderedto remove hisbuttonbefore the expiration of the contract on July 139 Afterthe contracthad terminated, the Union withdrew the Union'shousecard which it had previouslyfurnished the Respondentwhen the Altonstore wasopened Art V of the expired contract providedARTICLE V-HOUSE CARDSThe Unionagrees tofurnish without cost a House Card for eachestablishmentof the Employer, provided, however, that such are toremain theproperty of the Union, which reserves the sole right to de-termine whetheror not an Employer is entitled to displaythe cards,wherethe food or beveragedepartment is in violation of this agreementWhereHouselards are furnished to the Employer, they shall be promi-nentlydisplayed 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union hall where he was advised not to wear the buttonwhile at work. Klindworth accepted this advice and re-turned to the store without his union button and was permit-ted to resume his duties.7.TheJuly crew meetingIn accordance with company practice of holding periodicemployee meetings to discuss store operations,Benton inthe middle of July called a meeting,which some 15 employ-ees attended.It also appears that while the meeting was inprogress President Embry and another company official,Burns, joined the group.Benton opened the meeting with anannouncement that the Company no longer recognized theUnion and that,as there was no contract in existence, itwould be necessary"to set up some guidelines or rules"governing working conditions.40 Upon his invitation, theemployees made suggestions from the floor regarding ex-tending breaks,pay for meeting attendance,assigning thenumber of working hours on the basis of performance andattitude,and a wage increase merit system.Benton com-mented that the suggestions deserved consideration. Embryexpressed his approval that employees be paid for the timespent at crew meetings,which he thought had always beenhis policy.The foregoing was the extent of the discussion.C. Concluding Findings1.Withdrawal of recognition and refusal to bargainRelying on a presumption of the Union's majority statusin the Alton store unit assertedly derived from the parties'expired Alton store bargaining contract, the General Coun-sel contends that the Respondent's withdrawal of recogni-tion violatedSection 8(a)(5) of the Act.He arguesthat theRespondent failed to produce evidence of a good-faithdoubt of the Union's majority status based on objectiveconsiderations sufficient to rebut the presumption andthereby to justify its refusal to bargain. The Respondent'sdefense againstthe 8(a)(5) allegations is three-pronged-one, that the Alton store unit in which majoritystatus isclaimed for the Union is inappropriate, the only appropriateunit being a two-store unit consisting of the Alton and EastAlton employees; two, that a true bargaining relationshipbetween the parties never existed entitling the Union to apresumption of majority status; and three, in any event, thattheRespondent entertained an honest and reasonablygrounded doubt that the Union enjoyed majority support.It is elementary that a prerequisite for an 8(a)(5) findingis that the labor organization claiming bargaining rights wasdesignated by a majority of the employeesin anappropriateunit as their exclusive bargaining representative. It is theGeneral Counsel's position that, while a two-store unit maybe appropriate,41a single-store unit limited to the Alton40 Klindworth's recollection, thatBenton indicated that the purpose ofreceiving the suggestions was to consider them for inclusion in a contract theCompanyintended to make with individual employees,did not impress meas accurate.41 Indeed,the General Counsel could notverywell argue otherwise since,as shown above,he relies on the common ownership and labor policy andthe integrated nature of the Alton and East Alton enterprises to justify theemployees is also appropriate unless bargaining historydemonstrates that the Alton store unit had been effectivelymerged into a more comprehensive unit. He argues that, notonly is there no evidence of such a merger, but, on thecontrary, the only contract the Respondent executed withthe Union acknowledged the Alton store as a separate bar-gaining entity. However, assuming that, absent a bargaininghistory on a broader basis, the Alton store may comprise anappropriate unit, I nevertheless find that the evidence is nottoo clear as to establish that the parties actually regardedand treated the Alton store as a distinct bargaining entityindependent of the East Alton store. It appears to me to beequally reasonable to infer from the circumstances sur-rounding the execution of the Alton store contract that theparties viewed the Alton facility as an accretion to the estab-lished East Alton unit and therefore extended the terms ofthe latter contract to the Alton store at the time it openedup. Thus, the record is devoid of any evidence that theparties engaged in any independent negotiations for a con-tract covering the Alton store employees. Instead, the evi-dence reveals that on April 15, 1970, President Embry, atthe instance of the Union, signed a contract for the Altonstore identical to the one he had signed 9 months earliercovering the East Alton employees, including the July 1,1969, to July 1, 1972, duration period therein provided. Infact, the Alton contract identified the employer as "Mc-Donald's" rather than the Respondent which operated therestaurant.42Moreover, the events that followed the execution of theAlton contract also do not significantly help to clarify thescope of the unit on which the parties purported to maintaintheir bargaining relationship. Apart from the fact that theUnion failed to administer the Alton and East Alton con-tracts, as shown above, it is quite apparent that when thosecontracts came up for renewal as their termination date wasapproaching the parties conducted the renewal negotiationsfor both stores at the same time without any reference totheir independent existence. Indeed, the Union's contractproposals were admittedly intended to apply to both stores.Furthermore, although the Respondent's attorney, Roach,indicated at the inception of the negotiations that he pre-ferred a single contract for both stores, the Union raised noobjection 43Considering the foregoing bargaining history, I am led tothe conclusion that the unit on which the parties establishedand maintained their bargaining relationship with respect tothe Alton store employees is, at best, ambiguous. However,in view of my disposition of other issues presented in thiscase, I find it unnecessary to pass on the scope of the appro-priate unit in determining whether or not the Respondentunlawfully refused to bargain.As indicated above, the General Counsel offered no inde-pendent evidence that the Union represented a majority ofthe Alton store employees but relied on a presumption ofthe Union's continued majority status which he claimedBoard's assertion of jurisdiction over the Alton store42 There is no evidence how the employer was described in the East Altoncontract which was not produced at the hearing.43As indicated above,it appears that, although the scope of the bargainingunit was in question in the union deauthorization proceeding (Case 14-UD-65),neither the Union nor the Respondent clarified its position derived from the Union's Alton store contract. It is, ofcourse,well settled that a collective-bargaining contract,lawful on its face, normally raises a presumption that thecontracting union'smajority status continues during the lifeof the contract and after the contract's expiration.44 Howev-er, the Board has held that this presumption may not attachfollowing the termination of the contract where the contractdoes not define the bargaining unit with sufficient clarity orwhere the practices thereunder demonstrate that the partiesnever intended to establish a real bargaining relationship 45Guided by these principles, I am not persuaded that theUnion is entitled to the presumption of majority status tosupport a finding of a refusal to bargain in the Alton storeunit. As previously discussed, there is too much uncertaintyhere as to the unit appropriate for collective-bargainingpurposes. Although the expired Alton store contract mani-festly relates to the employees there employed, bargaininghistory seems to indicate that the Alton contract was execu-ted to reflect the Alton employees' accretion to the alreadyestablished East Alton unit. Indeed, when the contracts forboth stores came up for renewal,the ensuing negotiationswere conducted as if the employees at both stores compriseda single unit.Apart from the ambiguity thus surrounding the scope ofthe bargaining unit, the evidence leaves one highly skepticalthat a real collective-bargaining relationship emanated fromthe execution of the Alton contract.46 As previously dis-cussed, it is undisputed that the Union neither administeredthe contract nor serviced the employees. As a result, notonly were the employees deprived of contractual benefitspertaining to such matters as wage rates,health and welfarefund contributions,47 meals, uniforms, job duties, and holi-days, but they were subjected to working conditions unilat-erally imposed by the Respondent without any protest fromtheUnion. Moreover, whatever grievances or complaintsthe employees had they personally presented to, and dis-cussed with,management and it was not until the closingdays of the contract that the Union undertook to submitseveral employee grievances to the Company. In addition tothe Union's indifference to employee interests, it did notserve its own much better. Although the contract containedunion-security provisions, it did not bother to enforce them.Apparently, the Union was content with the few employeesthe Respondent periodically signed up for the Union andwith the initiation fees and dues the Respondent deductedfrom the wages of these employees. It was only near the endof the contract term that the Union took more affirmativesteps to enlist the Respondent's assistance to force the em-ployees to join.44 Dayton Motels, Inc, d/b/a Holiday Inn of Dayton,192 NLRB 674,Bar-ringtonPlaza and Tragniew, Inc.,185NLRB 962. Contrary to theRespondent's contention,this presumption may not be challenged by evi-dence time barred by the limitations provisions of Sec. 10(b) of the Act thatthe Respondent's initial recognition of the Union was unlawfulDaytonMotels,andBarrington Plaza, supra45 Bender Ship Repair Company, Inc.,188 NLRB 615;Ace-Doran Hauling& Rigging Co,171NLRB 64546 A similar conclusion may be drawn with respect to the East Alton store.47 It appears,however, that the Respondent made contributions for a fewemployees it selectedWhile it appears that the Union occasionally requestedthe Respondent to contribute for more employees,the Union did not takeaffirmative action to enforce its contractual rights309In sum, I find that the parties never entered into a truecollective-bargaining relationship out of which a presump-tion of the Union's majority status may arise. At best, therelationship was a token one where "the Union was willingto exact little in the way of contract enforcement and .. .[the Respondent was] satisfied to reap the financial ber.efitof lower costs." 48 In these circumstances, and in view of theequivocal nature of the bargaining unit, I find the evidenceinsufficient to support a presumption that the Union wasthe majority representative of the employees in the allegedAlton storeunit.49As the record is devoid of independentevidence of the Union's majority status in that unit, the8(a)(5) allegations of the complaint must be dismissed.Assuming,arguendo,that a presumption of majority didarise from the expired Alton store contract, I, nevertheless,find that the Respondent entertained a good faith doubt ofthe Union's representative status justifying its withdrawal ofrecognition. There is no question that, notwithstanding thispresumption, an employer may successfully defend its re-fusal to bargain after the expiration of the bargaining agree-ment if it can "demonstrate by objective considerations thatit has some reasonable grounds for believing that the unionhas lost its majority status." 50 I find that the Respondenthas sustained its defense.Summarizing the evidencewhichprompted theRespondent's withdrawal of recognition, it is clear that theUnion failed to administer its contract or otherwise servicethe Alton employees until the closing days of the contractterm. Certainly, this neglect, unquestionably apparent to theRespondent, would not endear itself to the employees, veryfew of whom joined the Union despite the union-securityprovisions in the contract. Those who became members didso at the instance of the Respondent which deducted theemployees' initiation fees and dues from their wages andremitted the money to the Union. When in April 1972 theRespondent, at the Union's urgent request, undertook tosign up employees, it encountered resistance from the em-ployees who expressed displeasure with the Union and theiropposition to joining that organization. Contrary to theGeneral Counsel's literal interpretation of employees' quot-ed remarks, I find that, in the context of the Union's remiss-ness, these statements, which were repeated in subsequentoccasions, reveal a rejection of union representation and not48 BenderShip, supra49Id,to the same effect,seeAce-Doran,supra,645, where the Board alsodenied the union the presumption of majority status, not only because the"agreements"did not define the bargaining unit with sufficient clarity, butalso "because the practice under the'contracts'makes it evident that theparties had no intention of entering into real collective-bargaining relation-ships." The Board observed (at 646) that the partiesmerely regarded[the "contracts"] as arrangements underwhich Respondent agreed to check off dues,health and welfare, andpension payments for union members only The acquiescence of theUnions in Respondent's failure both to enforce the union-security provi-sions of the agreementsand to pay health andwelfare contributions forall employees (as ostensibly provided by the "contracts"), makes it clearthat the parties did not believe thattheywere in true collective-bargain-ing relationshipsInBender Shipthe Board distinguished that case andAce-DoranfromBar-rington Plaza,supra,where the presumption attached on the ground that inBarrington Plaza"the Union actively represented the unit employees andeffectively policed the various provisions of the agreement"soUnited States Gypsum Company,157 NLRB 652, 656;Dayton Motels,supra,BarringtonPlaza, supra 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimply a refusal to become members and pay dues. It is notwithout significance that, of the 28 unit employees at theAlton store, the Respondent in its last solicitation effortssucceeded in inducing only 14 employees to fill out mem-bership applications forms with only 8 employees beingwilling to sign them.51 Moreover, shortly thereafter, in anobvious attempt to rid themselves of union representation,21 employees, to the Respondent's knowledge, signed a peti-tion declaring their withdrawal from the Union.Also contributing to the Respondent's doubt that theUnion commanded majority support was the union deau-thorizationproceeding (Case 14-UD-65) initiated by anemployee petition containing 18 signatures. At a conferenceat the Regional Office, two union representatives remarkedin the Respondent's presence that the Union could not pos-sibly win an election. In addition, although a union deau-thorizationpetitiondoesnotraiseaquestionofrepresentation, as the General Counsel correctly points out,the Union, however, sent employees a letter, which the Re-spondent saw posted on the bulletin board, stating that anaffirmative vote to delete the union-security clause from thecontract would be interpreted by the Union as a voteagainst union representation and should that occur it wouldnot negotiate a new contract for the employees. Thereafter,both before and during bargaining meetings, the Respon-dent conditioned continued recognition of the Union on theUnion's demonstration of majority support in the UD elec-tion or by other proof. The Respondent's doubt of theUnion's representative status was further confirmed at aprenegotiation meeting of the parties on June 2 or 3 by theUnion's proposal to defer for a few years bargaining for anew contract for the Alton store if the Respondent wouldbe willing to bargain for a contract for the East Alton store.All the foregoing facts persuade me that the Respondent'swithdrawal of recognition was predicated on a reasonablygrounded, good-faith doubt that the Union enjoyed supportof a majority of the Alton store employees. For this reason,Ifind that the Respondent did not breach its statutoryobligation. As the General Counsel has thus failed to sustainhis burden of proving that the Respondent violated Section8(a)(5) of the Act, dismissal of those allegations of the com-plaint is recommended.2. Interference, restraint, and coercionThe General Counsel contends, that the Respondent vio-lated Section 8(a)(1) of the Act when Manager Bender, inthe course of his conversations with employee Klindworthon July 1 and 2, 1972, previously discussed, interrogatedKlindworth concerning his union activity and filing of agrievance through the Union; indicated the futility of unionrepresentation; urged him to withdraw from the Union; anddealt directly with him in resolving his grievance in disre-51Whileit is true that, standing alone, a showing that less thana majorityof the employees in thebargainingunit were union members orpaid duesdoes not necessarily establisha lack of majority support forunion representa-tion(Terre!! Machine Company,173 NLRB 1480, 1481, enfd 427 F.2d 1088,1090 (C A. 4, 1970), cert. denied 398 U S. 929), the employer may neverthe-less take this into account alongwith other evidencein assessing in good faithwhether the union continuedto enjoy majority statusIngress-Plastine, IncvNLRB,430 F 2d 542, fn. 6 (C.A. 7, 1970)gard of the Union. I, however, find nothingin Benton'sstatementsor conduct on these occasions infringing uponemployee self-organizational rights. Specifically, I find thatBenton's questionto Klindworth as to why he filed a griev-ance without first speaking to him about his complaint,which was the established practice in the store, was, in thecontext of the Union's known indifference to employee in-terests,an innocuous inquiry free of any coercive implica-tions.Similarlyuncoercivewas Benton'sinquiryofKlindworth why he felt so strongly about the Union in viewof its past record of nonperformance.As for Benton's statementsto Klindworth that employeeshad nothing to gain from joining the Union which was aweak organization, they were plainly privilegedexpressionsof opinion, especially since Benton assured Klindworth itwas his choice whether or not to become a member.Benton's remark inthe same conversation that the Respon-dent would not sign another contract with the Union wasalso protectedsince,as found above, the Respondent law-fully withheld recognition unless the Union established itsmajority status. I further find that Benton's paying Klind-worth the money claimed in his grievance did not amountto improper dealing with an employee in derogation of theemployees' bargaining representative. As shown above, notonly was the payment made after the Respondent and theUnion had adjusted the grievance at the July 1 negotiationmeeting, but the Union no longer was the bargaining repre-sentativeof the employees.Turning to the incidents in which management officialsdirected Klindworth to remove his union button while atwork, I agree with the General Counsel that this conductconstituted an unwarrantedinterferencewith an employee'slegitimateunion activity.52 I find no valid business consider-ations or other special circumstances presented to justifydepriving Klindworth of his statutory right to wear unioninsignia. I am not impressed by the Respondent's conten-tion that, in its business judgment, the prohibitionagainstwearing theunion button was necessary to prevent mislead-ing the public into believing that the store was unionized.Unquestionably, the right to wear a union button does notdepend on the designated labor organizations's status as theemployees' statutory bargaining representative. Nor doesthe purity of the Respondent's motives in imposing the pro-hibition exonerate it from its otherwise unlawful conduct.Accordingly, I find that the Respondentviolated Section8(a)(1) of the Act by ordering Klindworth to remove hisunion button in the store.Finally, the General Counsel argues that the Respondentviolated Section 8(a)(1) of the Act in dealing directly withthe employees at the July 1972 crew meeting and therebyundermined the Union. He concedes, however, that if theUnion at that time no longer represented the employees astheir exclusive representative, no unfair labor practice wascommitted. As I have found above that the Respondentlawfully withdrew recognition from the Union, its conductat that meeting did not violate the Act.52Buddies Supermarkets,Inc.,192 NLRB 1004, enfd 462 F 2d 847 (C.A5, 1972),Eckerd's Market,Inc,183NLRB 337,Floridan Hotel of Tampa,Inc,137 NLRB1484, 1486, enfd.as modified on other grounds318 F 2d 545(C.A 5, 1963),cfRepublic AviationCorporation v. N L R. B,324 U. S 793,802 (1945).- 311IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practice found andlike and related conduct and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By directing employee Klindworth to remove hisunion button before he could go to work, the Respondentinterfered with, restrained, and coerced him in the exerciseof his statutory rights within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent did not refuse to bargain with theUnion in violation of Section 8(a)(5) of the Act or engagein other conduct in violation of Section 8(a)(1) of the Actexcept as found above.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:53ORDERThe Respondent, Glenlynn, Inc., d/b/a McDonald's53 In the event no exceptions are filed as providedby Sec. 102 46 of theRules and Regulationsof theNationalLaborRelations Board, the findings,conclusions,recommendations, and recommendedOrderherein shall, asprovidedin Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order, and all objectionsthereto shall be deemedwaived forall purposes.Drive-In Restaurant, Alton, Illinois, its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Prohibiting employees from wearing union buttonswhile working at its drive-in restaurant.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join orassistHotel and Restaurant Employees and BartendersUnion Local No. 243, affiliated with Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Post at its store in Alton,Illinois,copies of the at-tached notice marked "Appendix A" 54 Copies of said no-tice, on forms provided by the Regional Director for Region14, after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 14, in wnt-ing, within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the com-plaint, as amended, that the Respondent refused to bargainin violation of Section 8(a)(5) of the Act and engaged inother conduct in violation of Section 8(a)(1) of the Actexcept as found herein, be, and they hereby are dismissed.54 In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcingan Order ofthe National Labor Relations Board."